

Exhibit 10.5


CONSULTING SERVICES AGREEMENT
 
BY AND BETWEEN:
 
Gran Tierra Energy Inc., an Alberta corporation ("GTEI") and Gran Tierra Energy
Inc., a Nevada corporation ("Gran Tierra")


(GTEI and Gran Tierra are collectively referred to herein as, the "Company")


AND


David Hardy, an individual ordinarily resident in the City of Calgary in the
Province of Alberta (referred to herein as "Contractor")
 
RECITALS
 
WHEREAS, Company and Contractor have or intend to enter into an executive
employment agreement whereby the Contractor shall become an employee of the
Company commencing March 1, 2010;
 
WHEREAS, the Company is desirous that the Contractor become familiar with the
business and operations of the Company before the commencement of such
employment and, perhaps, undertake certain work; and
 
WHEREAS, Company and Contractor are desirous of confirming their respective
rights and obligations during the period prior to commencement of Contractor's
employment with the Company.
 
AGREEMENT
 
NOW, THEREFORE, for and in consideration of the mutual covenants, conditions and
undertakings herein set forth, the parties agree as follows:
 
1.
Scope of Work

 
Contractor agrees to conduct the work ("Work") described in the "Scope of Work"
set forth in Appendix A, which is attached hereto and incorporated herein by
this reference. Company acknowledges that the Contractor is not entitled to act
in the capacity of a lawyer for the Company during the term of this Agreement
and that the Work shall not include any activities that would constitute the
practice of law.
 
2.
Term

 
This agreement shall be effective as of January 18, 2010 and shall terminate
February 28, 2010; provided, however, that Company or Contractor shall be
entitled to terminate this Agreement for any reason whatsoever at any time upon
written notice to the other. The provisions of clauses 3, 4, 6 and 7 shall
survive the termination of this Agreement.

 
- 1 -

--------------------------------------------------------------------------------

 

3.
Compensation

 
Contractor shall keep a record to the time spent performing the Work and notify
Company thereof. As full remuneration to Contractor for performance of the Work,
when Contractor becomes an employee of the Company, Company shall provide
additional paid vacation to the Contractor equivalent to the time spent by the
Contractor in the performance of the Work under this Agreement. In the event the
Contractor does not utilize such additional paid vacation during the first year
of employment with the Company or does not become an employee of the Company on
March 1, 2010 then the Company shall pay to Contractor a rate of One Hundred and
Fifty Dollars (CDN $150) per hour, exclusive of any applicable Goods and
Services tax, but inclusive of all other taxes and charges in connection with
performance of the Work.
 
4.
Confidentiality

 
Contractor acknowledges that in the course of performing the Work, he will have
access to and will be entrusted with detailed confidential information
concerning the business of the Company and agrees that the disclosure of any
such confidential information to competitors of the Company or to the general
public would be highly detrimental to the best interests of the Company. The
Contractor acknowledges and agrees that the right to maintain the
confidentiality of such confidential information constitutes proprietary rights
which the Company is entitled to protect. Accordingly, the Contractor covenants
and agrees with the Company that, save with the written consent of the Company,
he will not, either during the term of this Agreement, or at any time
thereafter, disclose any of such confidential information to any person nor
shall he use the same for any purpose other than the purposes of performing the
Work. Without limiting the generality of the foregoing, the Contractor agrees
that the results of the Work shall be considered confidential information of the
Company. The Contractor agrees to destroy any data or samples provided to him by
the Company at the request of the Company.
 
The Contractor's obligations of confidentiality with respect to confidential
information of the Company shall not apply to information that:
 
(a)           is in the public domain at the time it is disclosed to the
Contractor;
 
(b)           enters into the public domain after the time it is disclosed to
the Contractor;
 
(c)           is required to be disclosed under applicable law or by a
governmental order, decree, regulation or rule of any stock exchange (provided
that the receiving Contractor shall give written notice to the disclosing Party
prior to such disclosure unless such notice is prohibited by law or it is not
practicable to provide such notice prior to disclosure); or
 
(d)           is acquired independently, without any obligation of
confidentiality, from a third party that represents that it has the right to
disseminate such information at the time it is acquired by the receiving Party.
 
In addition, given the Contractor's access to such detailed confidential
information and trade secrets concerning the business and affairs of the
Company, the Contractor agrees that he shall not:
 
(a)           purchase or sell the securities of the Company, with knowledge of
a material fact or material change with respect to the Company which has not
been generally published by issuance of a press release or other public
announcement; or
 
(b)           infonn, other than in the necessary course of business, any other
person or company about a material fact or material change with respect to the
Company or its affiliates before that fact or change has been generally
publicized.

 
- 2 -

--------------------------------------------------------------------------------

 

5.
Compliance with laws and Policies of the Company

 
In performance of the Work, Contractor shall comply with all applicable laws and
shall take all practical measures to comply with Company's policies and
procedures including Code of Ethics, Insider Trading & Conflict of Interest
policies.
 
6.
Relationship of Parties

 
It is understood and agreed that this Agreement does not create the relationship
of employer and employee between the Company and the Contractor and that the
Contractor is an independent contractor when performing the Work for the
Company. The Contractor agrees that he is not, nor will he represent himself to
be an employee of the Company. Neither party shall use the name or any trademark
of the other party in any advertising, sales promotion or other publicity matter
without the prior written approval of the other party. Nothing in this Agreement
shall confer upon any party hereto any right or authority to assume or create
any obligation or responsibility, express or implied, orally or in writing, on
behalf of or in the name of any other party, or to bind or render any other
party, or its affiliates, liable in any manner whatsoever.
 
7.
Miscellaneous

 
7.1           Entire Agreement
 
This Agreement, with its attachments, constitutes the entire agreement between
the parties regarding the subject matter hereof and supersedes any other written
or oral understanding of the parties. This Agreement may not be modified except
by written instrument executed by both parties.
 
7.2           Governing Law and Disputes
 
This Agreement shall be construed under the laws of the Province of Alberta,
excluding any conflicts of law rules that would apply the laws of another
jurisdiction. The parties submit to and attorney to the jurisdiction of the
Courts of Alberta, which shall have exclusive jurisdiction to hear any and all
matters arising out of this Agreement.
 
7.3           Use of Name
 
Neither the Company nor the Contractor shall use the name of other in any news
release or advertising or any publications directed to the general public
without the prior written approval of the other.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.
 
Gran Tierra Energy Inc., an Alberta
 
Gran Tierra Energy Inc., a Nevada
corporation
   
corporation
       
By:
/s/ Dana Coffield
 
By:
/s/Dana Coffield
 
Name: Dana Coffield
   
Name: Dana Coffield
 
Title:   President and CEO
   
Title:   President and CEO
         
Date:
January 19, 2010
 
Date:
January 19, 2010




  Contractor    
/s/ David Hardy
 
David Hardy
       
Date:
January 19, 2010


 
- 3 -

--------------------------------------------------------------------------------

 


Appendix A
 
To Consulting Services Agreement
 
Scope of Work
 
In consultation with and in accordance with the direction of the Company's
management team, the work performed by the Contractor may include the following:


1.
review constating documents of the Company;

 
2.
review the Company's Policies;

 
3.
gain knowledge of the structure of the Company and its affiliates;

 
4.
identify internal and external counsel currently performing work for the Company
and gain an understanding of the work currently being performed;

 
5.
review Company's current areas of operations and holdings;

 
6.
gain knowledge of the Company's strategic goals, including with respect to new
venture and M&A initiatives, and current work programs and budget;

 
7.
review the Company's contracting and procurement methods and procedures and
assist with procurement issues;

 
8.
gain knowledge of securities and corporate secretarial procedures of the
Company; and

 
9.
such other matters as the CEO may direct.

 
 
- 4 -

--------------------------------------------------------------------------------

 